Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the April Term, commencing March 27, 1961; the appeal is ordered on the calendar for said term. Motion by appellant for assignment of counsel granted. Louis W.' Arnold, Jr., Esquire, of 50 Church Street, New York, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.